PER CURIAM After denying appellant’s application to file in this Court a supplemental transcript of the sentencing of Charles Watson Bean, an acknowledged accomplice that testified on behalf of the State at appellant’s trial, appellant filed a petition for reconsideration or a request in the alternative for us to reinvest the trial court with jurisdiction to hear the matter. We are granting appellant’s alternative request upon the condition that she promptly make application to the trial court within 30 days from the date hereof for a new trial.